MEMORANDUM OPINION
No. 04-02-00384-CV

EVERGREEN AUTO SALES, INC. and Roy Clarke, Jr.,

Appellants

v.

ROADRUNNER MOTORS, INC. and Jay Scheiman,

Appellees

From the 73rd Judicial District Court, Bexar County, Texas

Trial Court No. 2002-CI-03180

Honorable Michael Peden, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and filed:	April 16, 2003
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	The parties filed a joint motion to dismiss this appeal.  We grant the motion.  See Tex.
R. App. P. 42.1(a)(1).  Costs of appeal are taxed against the party who incurred them.  Our
mandate may be issued early upon proper motion.  Tex. R. App. P. 18.1(c).
							PER CURIAM